UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1893


PATRICK O. LOCKHART,

                    Plaintiff - Appellant,

             v.

THEODORE J. MARKOW, Individually and officially as substitute of Judge of
Fairfax Circuit Court,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00714-TSE-IDD)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick O. Lockhart, Appellant Pro Se. Calvin Cameron Brown, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick O. Lockhart appeals the district court’s order dismissing with prejudice

Lockhart’s 42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

See Lockhart v. Markow, No. 1:19-cv-00714-TSE-IDD (E.D. Va. filed July 18, 2019 &

entered July 19, 2019). We deny Lockhart’s motion for the appointment of counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                                 AFFIRMED




                                              2